Justice COATS,
concurring in part and dissenting in part.
Although I agree that the extraction of groundwater in the coalbed methane (“CBM”) production process falls within the administrative responsibilities of the state and division engineers, I do not agree that this process, in itself, amounts to a “beneficial use” of the water extracted, for either constitutional or statutory purposes. Furthermore, since the engineers have an obligation to regulate the removal of the waters of the state from their natural course or location, whether they are diverted for beneficial use or not, I do not consider it either necessary or appropriate to resolve the question of beneficial use as a declaratory judgment for the protection of senior appropriators. I therefore respectfully dissent from all but the conclusion of part II. C. of the majority’s opinion.
The division engineer has a statutory obligation to order the discontinuance of any diversion not necessary for application to a beneficial use, as well as any diversion of water required to satisfy senior rights. § 87-92-502(2)(a), C.R.S. (2008). The state and division engineers would have us read this provision as requiring them to order discontinuance only to the extent necessary to prevent material injury to senior water rights, but otherwise they do not deny their obligation. In fact, however, section 502(2)(a) contains two separate obligations, the first of which applies expressly to any diversion that is not necessary for application to a beneficial use. Any statutory construction imputing to this duty the further condition of material injury would make it indistinguishable from the second obligation and effectively read it out of the statute.
The CBM process therefore does not escape administration by the engineers, whether it amounts to a beneficial use of the extracted water or not. The question of beneficial use goes only to the producer’s right to have a permitted well and to augment (or do whatever else is necessary) to acquire sufficient right to divert out of priority. Whether, or under what circumstances, CBM producers may be entitled to permitted wells (as distinguished from having their diversions curtailed altogether) is not a matter of concern to the plaintiff appropriators, whose right to a declaratory judgment is contingent upon a realistic threat of injury to their rights.
*1174While I would therefore not address the question of beneficial use-at-all, T believe that in resolving the matter as it has, the majority erroneously (and unnecessarily) ties the hands of the legislature by suggesting that CBM producers have a constitutional right to appropriations for this, purpose. Of even greater concern,., it appears to me that the majority interprets “beneficial use” so broadly as to encompass virtually any diversion of the waters of the state that is not an inefficient way of accomplishing its purpose, whatever that purpose may be. By no longer requiring that these waters even be put to some use, but rather that it simply be advantageous to someone to relocate them from their natural course or location, I believe the majority has effectively eliminated the requirement altogether, making an efficient act of diverting sufficient for an appropriation.
While we have undoubtedly contributed to the current state of affairs by sanctioning the use of declaratory judgments as a vehicle for forcing the permitting of wells for which no permits have been sought and no application made, see Three Bells Ranch Assocs. v. Cache La Poudre Water Users Ass’n, 758 P.2d 164 (Colo.1988), we have never before suggested that extraction alone could satisfy the beneficial use requirement. On the contrary, in the sorealled gravel cases, we went to extraordinary lengths to classify collateral displacements of water as wells needing a permit solely because accompanying statutorily-required reclamation plans would have applied the water to a beneficial use. Id. at 174-75; Zigan Sand & Gravel, Inc. v. Cache La Poudre Water Users Ass’n, 758 P.2d 175, 181-82 (Colo.1988). Far from holding that the diversion of water occurring as a byproduct of gravel mining would be a beneficial use in itself, we discovered an intent to appropriate in the miners’ proposals to put the diverted water to approved wildlife and recreational uses.
Similarly, the flood control cases relied on by the majority cannot stand for the proposition that the relocation of water, as long as it is done efficiently, constitutes a beneficial use. See Pueblo West Metro. Dist. v. Se.Colo. Water Conservancy Dist., 689 P.2d 594, 603 (Colo.1984); see also Bd. of County Comm’rs v. Crystal Creek Homeowners’ Ass’n, 14 P.3d 325, 338 (Colo.2000). Thin as our rationale in Pueblo West may have been, it dealt with the limited situation of relocation and storage for a public purpose, implicitly approved by the General Assembly in its provision for the creation of conservancy districts, having both the right and duty to acquire and hold water rights as necessary to prevent flooding. We there reasoned that the legislature would not have granted conservancy districts these powers unless it considered flood prevention a beneficial use.
Whether the General Assembly chooses to authorize the displacement of waters of the state for the production of methane gas, and if so, in what manner it chooses to best regulate that process, I consider to be matters entirely within its purview. I do not believe, however, it has yet done so. By so loosening the requirement of beneficial use for valid appropriations, and by tying its expanded definition of “beneficial use” to constitutional protections against curtailing the right to appropriate unappropriated waters, I fear the majority not only authorizes appropriation under the existing statutory scheme for virtually any reason but also inadvertently implies a constitutional limitation on the power of the legislature to limit this protection in the future.
Except to the extent that I believe the extraction of groundwater in the coalbed methane production process necessarily falls within the administrative responsibilities of the state and division engineers, regardless of its beneficial use, I therefore respectfully dissent.
Justice MARTINEZ does not participate.